Citation Nr: 1336601	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from August 1999 to May 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for low back and bilateral hip disorders. 

In May 2012, the Veteran testified before the undersigned Veterans Law Judge, and a transcript of this hearing is of record.  In April 2013, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

By a July 2013 rating decision of the RO in New Orleans, Louisiana, service connection for a low back disability was granted.  Thus, the RO's July 2013 action represents a full grant of the benefit sought as to the claim of entitlement to service connection for a low back disorder and the Board will confine its consideration to the issue set forth on the decision title page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2012 Board hearing, the Veteran noted that he had complained of bilateral hip pain in 2007 during chiropractic care at Hudson Chiropractic.  He asserted that he was told that spine problems throw the hip out of position and the hips are the "next thing to go."  

On remand in April 2013, the Board specifically sought authorization from the Veteran in order to obtain, in pertinent part, his private treatment records from Hudson Chiropractic.  The Veteran did not authorize such and did not submit any private treatment records reflecting evidence of complaint, diagnosis, or treatment for a bilateral hip disorder.  The Veteran should be afforded a final opportunity to supplement the record with private treatment records indicating a bilateral hip disorder, or authorize VA to obtain such.  

On remand in April 2013, the Board also directed the AMC/RO to provide the Veteran a VA examination to determine whether his bilateral hip disorder was secondary to his low back disability, considering all necessary diagnostic testing.   On VA examination in April 2013, the examiner noted that the Veteran did not have a bilateral hip disorder; however, she noted that X-ray examination of the bilateral hips had not been performed.  It remains unclear if the examiner considered that X-ray examination was not necessary to determine if the Veteran had a bilateral hip disorder and did not order such, or whether results of X-ray examination were simply not conducted.  The Veteran's representative, in a September 2013 statement, asserted that X-ray examination could show diseased hips.  On remand, the Veteran should be afforded an additional VA examination, with X-ray examination of the bilateral hips.     

Also, the Board notes that a July 2013 report of telephone contact with the RO indicates that the Veteran reported a change of address while discussing outstanding VA treatment records.  However, the subsequent Supplemental Statement of the Case (SSOC), dated in August 2013, was sent to his former address, and returned  as undeliverable in September 2013.  There is no indication that the SSOC was forwarded to the Veteran at his current address.  On remand, the August 2013 SSOC should be forwarded to the Veteran at his current address. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran at his current address, as identified in the July 2013 report of telephone contact, and forward him a copy of the August 2013 SSOC.  Also, request that he file a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for his private treatment records from Hudson Chiropractic.  Advise the Veteran that he may submit any relevant private treatment records if he so chooses.  Attempt to obtain and associate with the claims file any authorized private treatment records.  If a negative response is received from the Veteran, or any treatment facility, the claims file should be properly documented in this regard. 

2.  Then, schedule the Veteran for a VA examination. The examiner must determine if the Veteran has a bilateral hip disorder.  Any indicated evaluations, studies, and tests should be conducted, specifically including X-ray examination of the bilateral hips.  

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed bilateral hip disorder is proximately due to, or the result of, his service-connected low back disability.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any currently diagnosed bilateral hip disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected low back disability.  

The claims file, including a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  The examiner should fully articulate a sound reasoning, based on examination findings, historical records, and medical principles, for all conclusions made.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to mere speculation.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

